Citation Nr: 0208608	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  95-12 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation on an extra-
schedular basis for residuals of cold injury to the left 
foot, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation on an extra-
schedular basis for residuals of cold injury to the right 
foot, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina that granted service 
connection for residuals of cold injury to both feet and 
assigned a zero percent (noncompensable) evaluation.

During the course of the appeal, a September 1998 rating 
decision increased the bilateral evaluation to 10 percent 
effective June, 23, 1997, and gave a separate evaluation of 
10 percent for each foot effective January 12, 1998.  A June 
2000 rating decision increased the separate evaluations to 30 
percent, effective January 12, 1998.

This case was previously before the Board in June 1999 and 
was remanded for further development.  The case again came 
before the Board in October 2000. At that time, the Board 
remanded the issue of a higher rating for both feet, for the 
sole purpose of allowing the RO to consider the veteran's 
claim under 38 C.F.R. § 3.321(b)(1) (2001).


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  Residuals of cold injury to the left foot do not present 
an exceptional or unusual disability picture that warrants 
submission to the Director of Compensation and Pension 
Service for extra-schedular consideration.

3.  Residuals of cold injury to the right foot do not present 
such an exceptional or unusual disability picture that 
warrants submission to the Director of Compensation and 
Pension Service for extra-schedular consideration.


CONCLUSIONS OF LAW

1.  The criteria for submission for extra-schedular 
consideration for residuals of cold injury of both feet prior 
to January 12, 1998, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.104, 
Diagnostic Code 7122 (1997).

2.  The criteria for submission for extra-schedular 
consideration for residuals of cold injury of the left foot 
since January 12, 1998, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.104, Diagnostic Code 7122 (2001).

3. The criteria for submission for extra-schedular 
consideration for residuals of cold injury of the right foot 
since January 12, 1998, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.104, Diagnostic Codes 7122 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The RO has not yet had an opportunity to consider the issue 
at hand in light of the above-noted change in law.  
Nonetheless, the Board determines that the law does not 
preclude the Board from proceeding to adjudicate the claim 
without first remanding the claim to the RO, as the 
requirements of the new laws have essentially been satisfied.  
In this regard, the Board notes that as evidenced by the 
December 1997 statement of the case and the January 2002 
supplemental statement of the case, the veteran and his 
representative have been given notice of the pertinent laws 
and regulations governing his claim and the reasons for the 
denial of his claim.  Hence, he has been provided notice of 
the information and evidence necessary to substantiate the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence identified.  Moreover, the veteran has undergone VA 
examinations in connection with the claim and there is no 
indication that there is additional, pertinent evidence 
outstanding that is necessary for a fair adjudication of the 
issue.  In the Board's view the development and notification 
undertaken by the RO meets the requirements of the VCAA and 
indicates there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A.  Under these circumstances the Board 
finds that the veteran is not prejudiced by the Board's 
consideration of the claim, at this juncture, without first 
remanding them to RO for explicit VCAA consideration.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Based on the 
foregoing, the Board may consider the claim on the merits.

In it's October 2000 decision and remand, the Board ordered 
the RO in the remand to consider the veteran's increased 
evaluation claim for residuals of cold injury to the feet in 
light of 38 C.F.R. § 3.321(b)(1).  A veteran may be eligible 
for assignment of a higher evaluation under an extra-
schedular basis if the evidence reflects such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In such a case, the RO is 
required to refer the case to the Chief Benefits director or 
the Director, Compensation and Pension Service for assignment 
of an extra-schedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1); see Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In the absence of evidence of factors such as those 
identified above, the Board would not be required to remand 
the case for compliance with the procedures set forth in the 
regulation.  Id; see also Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996),

In the present case, there is no evidence that the veteran 
was hospitalized due to the residuals of cold injury to the 
left and right feet.  Moreover, there is no evidence that the 
disabilities created marked interference with employment, 
i.e. interference beyond that which is contemplated in the 30 
percent evaluations.  

A letter from a vocational rehabilitation counselor dated in 
October 2001 indicated rehabilitation was not possible due to 
the veteran's service connected disabilities; which indicates 
interference with employability is due to more than just 
residuals of cold injury to the feet.  Furthermore, in a 
statement dated in February 2002, the veteran stated that he 
was no longer able to work due to a service-connected 
disability other than the ones related to his feet.

In sum, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of 
increased evaluations for residuals of cold injury to the 
left and right feet on an extra-schedular basis.  

Since the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Entitlement to increased evaluations on an extra-schedular 
basis for residuals of cold injury to the left and right feet 
are denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

